Citation Nr: 0906556	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for porphyria cutanea tarda 
(PCT) with related stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
reopening of a previously denied claim for service connection 
for PCT with related stress.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with an 
August 1994 rating decision denying service connection for 
PCT with related stress.

2.  Evidence received since the August 1994 rating decision 
does not help to show that the Veteran's PCT manifested 
during service or the year following his service, or that his 
PCT is otherwise related to his exposure during service to 
herbicides.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
a claim for service connection for PCT with related stress.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104(b), 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claim

In February 1991, the Veteran submitted a claim for service 
connection for skin irritation, stomach irritations, and 
stress.  The RO denied service connection for a stomach 
disorder, described as nervous stomach, in a June 1991 rating 
decision.  In an August 1994 rating decision, the RO denied 
service connection for PCT (a skin disorder) with related 
stress.

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The Veteran did not 
file an NOD with the August 1994 rating decision, and that 
decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In May 2005, the Veteran submitted a claim to reopen the 
claim for service connection for PCT.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the Veteran's PCT 
claim is the August 1994 rating decision.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence that was associated with the Veteran's claims 
file at the time of the August 1994 rating decision includes 
service treatment records, records of medical treatment of 
the Veteran after service, and statements from the Veteran.  
The Veteran's service treatment records do not show and 
complaints or treatment involving his skin.  At separation 
from service in June 1968, the Veteran did not report any 
history of skin diseases, and examination did not reveal any 
skin disorders.  The claims file does not contain any 
evidence of treatment for any skin disorder during the year 
following the Veteran's separation from service.

VA treatment records show that the Veteran was seen in August 
1990 for a skin disorder.  He reported a one year history of 
hypopigmentation, thickening, and blister formation of the 
skin on his hands, arms, shoulder, back, and chest.  Treating 
practitioners performed urine testing and punch biopsies of 
skin from the Veteran's  neck and hand.  In September 1990, 
treating practitioners diagnosed PCT.  The Veteran had 
ongoing outpatient treatment for that disorder in 1990 to 
1992.

On VA examination in May 1991, the Veteran reported that he 
had been exposed to Agent Orange during his service in 
Vietnam in 1968.  He stated that in 1983 he noticed an 
uncomfortable, rapidly spreading skin eruption involving his 
chest, back, neck, scalp, and forearms.  He indicated that VA 
physicians had diagnosed PCT.  The examining physician 
observed the eruption on the skin of the Veteran's chest, 
shoulders, arms, scalp, and face.  The examiner noted that 
the Veteran was nervous and upset about the skin disorder and 
his belief that it had resulted from exposure to Agent 
Orange.

In the August 1994 rating decision, the RO denied service 
connection for PCT because the condition was not shown in 
service or within one year of the Veteran's last day of 
service in Vietnam.  

The evidence that has been added to the claims file since the 
August 1994 rating decision includes additional post-service 
medical records and statements from the Veteran.  Records of 
VA treatment from 1991 to 1995 and private treatment from 
1998 to 2005 show ongoing PCT.  Treatment records also 
indicated that the Veteran had anxiety.  In the more recent 
records, PCT is not frequently mentioned, and treatment noted 
is predominantly for other conditions, particularly hepatitis 
C.  The medical records do not contain any finding or opinion 
that addresses the possible or likely etiology of the 
Veteran's PCT.

In a May 2005 statement, the Veteran indicated that he had 
had PCT ever since he left Vietnam.  In a September 2005 
statement, he reported that the symptoms of his PCT took over 
ten years to appear after his exposure to Agent Orange.

In June 2006, the Veteran had a hearing before a Decision 
Review Officer at the RO.  The Veteran reported that during 
his service in Vietnam he had been in areas where brush had 
been cleared by herbicide sprayed from airplanes.  He 
indicated that he did not have any skin problems during 
service.  He stated that about ten to twelve years after 
service he started having skin problems, including blisters 
on his hands and hardening of his skin.  He reported that VA 
physicians initially were unable to determine the nature of 
the disorder, but that eventually they diagnosed PCT.  He 
stated that he worried about his PCT and about liver damage 
that he had.

The evidence added since the August 1994 rating decision 
provides history of the Veteran's PCT that is consistent with 
the earlier evidence.  The added evidence does not help to 
show that the Veteran's PCT symptoms began during service or 
the year following his service.  The added evidence also does 
not include any medical finding or opinion that directly 
supports a link between the Veteran's PCT and his herbicide 
exposure.  Thus, the new evidence, even when considered with 
the old evidence, does not relate to any unestablished fact 
necessary to substantiate the claim for service connection 
for PCT with related stress.  The new evidence does not raise 
a reasonable possibility of substantiating the claim.  In 
sum, the new evidence is not material to the claim.  In the 
absence of evidence that is both new and material, the Board 
denies the appeal to reopen the claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided the Veteran pre-adjudication notice in a June 
2005 letter.  In that letter the RO notified the Veteran of 
the evidence and information necessary both to reopen the 
claim and to establish service connection.  The RO notified 
the Veteran of the rating criteria and effective date 
provisions in a March 2006 letter, issued after the 
adjudication of the claim to reopen.  The error in the timing 
of those aspects of the notice was harmless, given that 
reopening of the claim for service connection is being 
denied, and hence no rating or effective date will be 
assigned for the claimed disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  VA need not 
obtain examinations or obtain medical opinions regarding the 
likely etiology of the disability considered in this appeal.  
VA's duty under 38 C.F.R. § 3.1459(c)(4) to obtain a medical 
examination or opinion applies to a claim to reopen only if 
new and material evidence is received.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A previously denied claim for service connection for PCT with 
related stress is not reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


